 

September 30, 2015

 

Chanticleer Holdings, Inc.

7621 Little Avenue, Suite 414

Charlotte, North Carolina 28226

 

Ladies and Gentlemen:

 

As an inducement to Chanticleer Holdings, Inc., a Delaware corporation
(“Chanticleer”) to execute the Membership Interest Purchase Agreement (the
“Purchase Agreement”) by and between Chanticleer, LBB Acquisition, LLC, a North
Carolina limited liability company (the “Subsidiary”), the undersigned, the
other members of the limited liability company entities listed on Schedule A
annexed hereto (such limited liability companies, the “LBB Entities”) and the
LBB Entities, pursuant to which the Subsidiary shall acquire all of the
membership interests of the LBB Entities, Chanticleer agreed to issue the
undersigned the number of shares of its common stock, par value $0.001 per
share, listed on the signature page hereto (the “Common Stock”). As an
inducement for the issuance of the Common Stock, the undersigned hereby agrees
that he/she shall not, without the prior written consent of Chanticleer,
directly or indirectly, offer for sale, sell, assign, pledge, issue, distribute,
grant any option or enter into any contract for sale of or otherwise dispose of
(any such action being hereafter referred to as a “Transfer”) any shares of
Common Stock in violation of the following schedule: (i) one third of the Common
Stock shall be immediately available for Transfer upon the Closing Date (as such
term is defined in the Purchase Agreement); (ii) one third of the Common Stock
shall be available for Transfer beginning on the ninetieth (90th) day following
the Closing Date; and (iii) one third of the Common Stock shall be available for
Transfer beginning on the one hundred eightieth (180th) day following the
Closing Date.

 

In furtherance of the foregoing, Chanticleer and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock held by the undersigned if such transfer would constitute a
violation or breach of this Lock-Up Agreement (the “Agreement”).

 

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned.

 

If the undersigned fails to fully adhere to the terms and conditions of this
Agreement, the undersigned shall be liable to Chanticleer for any damages
suffered by it by reason of any such breach of the terms and conditions hereof.
 The undersigned agrees that in the event of a breach of any of the terms and
conditions of this Agreement by the undersigned, that in addition to all other
remedies that may be available in law or in equity to the non-defaulting
parties, a preliminary and permanent injunction, without bond or surety, and an
order of a court requiring the undersigned to cease and desist from violating
the terms and conditions of this Agreement and specifically requiring the
undersigned to perform his/her obligations hereunder is fair and reasonable by
reason of the inability of the parties to this Agreement to presently determine
the type, extent or amount of damages that Chanticleer may suffer as a result of
any breach or continuation thereof.

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

  1 

 

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the law of the State of Delaware without regard to the choice of law
provisions thereof. The prevailing party shall be entitled to recover its
reasonable legal fees and expenses from the party not prevailing.

 

The undersigned agrees (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as Chanticleer may reasonably request
for the purpose of carrying out the intent of this Agreement and the documents
referred to in this Agreement.

 

Sincerely,

 



By: ___________________

Name: _________________



Number of Shares of Common Stock:                                    

 

  2 

 

 

SCHEDULE A

 

LBB ENTITIES

 

Cuarto LLC

Noveno LLC

Octavo LLC

Primero LLC

Quinto LLC

Segundo LLC

Septimo LLC

Sexto LLC

LBB LLC

 

  3 

 

